I concur with the majority opinion delivered by Mr. Justice STEWART. In the consideration and disposition of this cause, suggestions have been made, not, however, in the majority opinion, which challenge the correctness of certain fundamental principles of the law so long existent that they are deemed self-evident and, therefore, axiomatic. Long ago similar suggestions were made, but, after being the subject of argument and deliberation, were cast aside as unworthy of serious or further consideration. By the renewal of these ancient and discarded contentions, I am compelled to record here my views, in obedience to legislative command, as well as the views of many long gone before.
It is suggested that the power recognized for so many years in a trial court to grant, in a proper case, a motion to direct a trial jury to find a verdict, is violative of the Seventh Amendment of the Federal Constitution, and also section 23 of Article III of the State Constitution, in that the right of trial by jury guaranteed by these constitutional provisions is thereby unduly invaded. I shall first give consideration to the charge with relation to the Seventh Amendment to the Federal Constitution.
Mr. Chief Justice White, of the Supreme Court of the United States, speaking for the court in the case of Minneapolis  St.Louis R. Co. v. Bombolis, 241 U.S. 211, 36 Sup. Ct. 595, 596,60 L. Ed. 961, said: "Two propositions as to the operation and effect of the 7th Amendment are as conclusively determined as is that concerning the nature and character of the jury required by that Amendment where applicable. (a) That the first ten Amendments, including, of course, the 7th, are not concerned with state action, and deal only with Federal action. We select from a multitude of cases those which we deem to be leading: Barron v.Baltimore, 7 Pet. 243, 8 L. Ed. 672; Fox v. *Page 441 Ohio, 5 How. 410, 434, 12 L. Ed. 213, 223; Twitchell v.Commonwealth of Pennsylvania, 7 Wall. 321, 19 L. Ed. 223;Brown v. New Jersey, 175 U.S. 172, 174, 20 Sup. Ct. 77,44 L. Ed. 119, 120; Twining v. New Jersey, 211 U.S. 78, 93,29 Sup. Ct. 14, 53 L. Ed. 97, 103. And, as a necessary corollary, (b) that the 7th Amendment applies only to proceedings in courts of the United States, and does not in any manner whatever govern or regulate trials by jury in state courts, or the standards which must be applied concerning the same. (Livingston v. Moore, 7 Pet. 469, 552, 8 L. Ed. 751, 781; Supreme Justices v. Murray, 9 Wall. 274, 19 L. Ed. 658; Edwards v. Elliott, 21 Wall. 532,22 L. Ed. 487; Walker v. Sauvinet, 92 U.S. 90, 23 L. Ed. 678;Pearson v. Yewdall, 95 U.S. 294, 24 L. Ed. 436.) So completely and conclusively have both of these principles been settled, so expressly have they been recognized without dissent or question almost from the beginning in the accepted interpretation of the Constitution, in the enactment of laws by Congress and proceedings in the federal courts, and by state Constitutions and state enactments and proceedings in the state courts, that it is true to say that to concede that they are open to contention would be to grant that nothing whatever had been settled as to the power of state and federal governments or the authority of state and federal courts and their mode of procedure from the beginning. Doubtless it was this view of the contention which led the supreme court of Minnesota in this case and the courts of last resort of the other states in the cases which were argued with this to coincide in opinion as to the entire want of foundation for the proposition relied upon, and in the conclusion that to advance it was virtually to attempt to question the entire course of judicial ruling and legislative practice, both state and national, which had prevailed from the commencement."
Likewise, in the case of Walker v. Sauvinet, supra, Mr. Chief Justice White declared: "By Art. 7 of the amendments, it is provided, that `in suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by *Page 442 
jury shall be preserved.' This, as has been many times decided, relates only to trials in the courts of the United States. (Edwards v. Elliott, 21 Wall. 532, 557 [22 L. Ed. 487].) The states, so far as this amendment is concerned, are left to regulate trials in their own courts in their own way. A trial by jury in suits at common law pending in the state courts is not, therefore, a privilege or immunity of national citizenship, which the states are forbidden by the Fourteenth Amendment to abridge."
It is thus apparent that the Seventh Amendment to the Federal Constitution is without application to proceedings in state courts.
Let us pause, however, to observe what the Supreme Court of the United States has said with reference to the meaning of the phrase "trial by jury," as used in the American Constitutions. In the case of Capital Traction Co. v. Hof, 174 U.S. 1,19 Sup. Ct. 580, 585, 43 L. Ed. 873, it was written: "`Trial by jury,' in the primary and usual sense of the term at the common law and in the American Constitutions, is not merely a trial by a jury of 12 men before an officer vested with authority to cause them to be summoned and impaneled, to administer oaths to them and to the constable in charge, and to enter judgment and issue execution on their verdict; but it is a trial by a jury of 12 men in the presence and under the superintendence of a judge empowered to instruct them on the law and to advise them on the facts, and (except on acquittal of a criminal charge) to set aside their verdict, if, in his opinion, it is against the law or the evidence. This proposition has been so generally admitted, and so seldom contested, that there has been little occasion for its distinct assertion. Yet there are unequivocal statements of it to be found in the books." This statement received the unqualified approval of the United States Supreme Court in the case ofPatton v. United States, 281 U.S. 276, 50 Sup. Ct. 253,74 L. Ed. 854, 70 A.L.R. 263.
The meaning of section 23 of Article III of the State Constitution has frequently been the subject of judicial investigation by this court. In the case of State ex rel.Jackson v. Kennie, *Page 443 24 Mont. 45, 60 P. 589, 593, this court said, speaking through Mr. Chief Justice Brantly: "In this contention, however, counsel overlooks one of the fundamental rules of constitutional construction on this subject, viz., that this instrument must be construed in view of the conditions existing at the time of its adoption, and that the right of trial by jury guaranteed under this broad declaration is the right as it then existed, and not one created or extended, except by express terms, by the instrument itself. This rule extends to both civil and criminal trials, and is applied by the courts to the constitutions of all our states." The doctrine there announced has been adhered to in an unbroken line of decisions, among which are the following:Montana Ore Purchasing Co. v. Boston  Montana etc. Co.,27 Mont. 288, 306, 70 P. 1114; Chessman v. Hale, 31 Mont. 577,79 P. 254, 3 Ann. Cas. 1038, 68 L.R.A. 410; Consolidated etc.Min. Co. v. Struthers, 41 Mont. 565, 571, 111 P. 152, 156;Cunningham v. Northwestern Improvement Co., 44 Mont. 180,215, 119 P. 554; Davidson v. Davidson, 52 Mont. 441,158 P. 680; In re Valley Center Drain District, 64 Mont. 545,551, 211 P. 218; Bull v. Butte Electric Ry. Co., 69 Mont. 529,532, 223 P. 514.
In the case of Consolidated etc. Min. Co. v. Struthers, supra, the same contention was there made as is here suggested, and it was there written: "Under section 250, div. 1, Comp. St. 1887, the parties were entitled to a trial by jury of the issues of fact in actions for the recovery of real property; and this is to say that, whenever in a given case the evidence is such that reasonable men may disagree as to the proper inference to be drawn from it, it must have been submitted to the jury. The jury, and not the court, must weigh and decide. But it has always been the practice in this jurisdiction that, when the evidence on the part of the plaintiff does not tend to establish the cause of action stated in the complaint, the court may direct a verdict."
Section 9364, Revised Codes 1921, declares as follows: "Where, upon the trial of an issue by a jury, the case presents *Page 444 
only questions of law, the judge may direct the jury to render a verdict in favor of the party entitled thereto." It is noteworthy that the quotation supra, from the case of Consolidated etc.Min. Co. v. Struthers, was first published to the world on October 3, 1910. Since that day the duly elected representatives of the sovereign people of this state have met in regular biennial session no fewer than twelve times to enact laws for their government. Following many decisions of this court interpreting the law, if a succeeding session of the legislature has not found the result there declared to be, in its wisdom, in accord with its views, it has at an early date proceeded to amend or change the existing law. As illustrative of this legislative power to act, this court on January 22, 1935, in the case ofState v. Wiles, 98 Mont. 577, 41 P.2d 8, decided that district courts had no original jurisdiction over violations of the provisions of Chapter 105, Laws 1933. The legislature, being then in session, at once enacted Chapter 166, Laws 1935, conferring original jurisdiction on district courts in the class of cases in question. But section 9364, supra, first enacted in 1895, has remained unchanged through all the sessions of the legislature. It follows that this enactment and the pronouncement of this court in 1910 must be in accord with the will of the people; otherwise legislative action would have been the result in an effort to create a change in the existing law.
This court has frequently said that a motion for a directed verdict is in effect a demurrer to the evidence. (McIntyre v.Northern Pacific Ry. Co., 56 Mont. 43, 180 P. 971; Barrett
v. Shipley, 63 Mont. 152, 206 P. 430; Wagner v. Donald,67 Mont. 114, 117, 214 P. 1099; Long v. Davis, 68 Mont. 85,88, 217 P. 667.)
It is suggested that the right, or the assertion of the right, of a court to direct a verdict by the jury for the want of any evidence to raise an issue of fact, is one of comparatively recent origin. As we have already observed, and as this court has said, a motion for a directed verdict is in legal effect nothing more than a demurrer to the evidence. Let us therefore turn *Page 445 
to some of the older authorities and see if there was any justification in the common law for such procedure. We find Sir William Blackstone in his Commentaries, compiled and written long before the adoption of either the Federal or State Constitution, commenting with reference to a demurrer to the evidence. He says of the effect of the demurrer that it admits the truth of every fact proof of which has been introduced, but denies the sufficiency of them all in point of law to maintain or overthrow the issue, and that it "withdraws the question of law from the cognizance of the jury to be decided (as it ought) by the court." (2 Cooley's Blackstone, p. 1134.) A multitude of authorities could be cited in support of this view; let us consider one or two.
In the case of Cole v. Hebb, 7 Gill  J. (Md.) 20, written more than a century ago, it was said of motions for directed verdicts: "`Wherever the testimony, adduced by a plaintiff, is so light and inconclusive, that no rational well-constructed mind can infer from it the fact which it is offered to establish, it is the duty of the court when applied to for that purpose, to instruct the jury, that there is no evidence before them to warrant their finding the fact thus attempted to be proved. Such is the doctrine, sanctioned by long practice, and judicial determinations, as well in this state as in Great Britain, and the expediency, and wisdom of the principle is too obvious to be questioned.' * * * The decisions of courts of law, the language they use in determining on general prayers made to them, that the plaintiff is not entitled to recover, or that the evidence offered is not sufficient to entitle him to a verdict, from the earliest age of our judicial history down to the present day demonstrate the position, that evidence offered to a jury in the trial of a cause, has a two-fold sufficiency; a sufficiency in law, and a sufficiency in fact. Of its sufficiency in law the court[s], when applied to for that purpose, are the exclusive judges; its sufficiency in fact is a question exclusively cognizable by the jury. When the courts are called on to instruct the jury as to the sufficiency of the evidence offered to sustain the issue, *Page 446 
or to establish any particular fact material to its determination, it is the province of the court to determine on `the measure and quantity of proof,' it is a question of law, and not of fact. * * * If the courts are incompetent to measure and weigh testimony, how is it that they are almost daily called on to instruct the jury that the evidence offered is not sufficient to entitle the plaintiff to recover? The application to the court is not to instruct the jury that the plaintiff has offered no evidence to sustain the issue on his part, and therefore is not entitled to a verdict; but that the evidence offered is not sufficient for that purpose. It would be a solecism to ask the court's instruction that the evidence is not sufficient where no evidence whatever had been adduced. * * * Nor is it, as has on some occasions been contended, any infringement of that sage axiom of common law, `ad questiones juris respondent judices, adquestiones facti respondent juratores:' it is coeval with the institution of the trial by jury; is the balance wheel of the machine by which their powers are exerted, a check, a safeguard placed around them to prevent the abuse, not the use of their authority. It is in fact, both in practice and theory, the great conservative principle of our jurisprudence, as respects the trial by jury. Constituted as courts of justice are under our political institutions, where all powers, rewards and punishments flow directly or indirectly from the people: all accountability is to them; there is not the slightest ground for the apprehension, that in the exercise of the power claimed for the court, the salutary rights of the jury will be endangered by judicial encroachments. * * * Neither is this wholesome common law maxim, as to the respective rights of court and jury, more alarmingly infringed upon, by the exercise of the power of instruction as to the legal sufficiency of evidence, than it is by the court's exertion of the undeniable right to set aside verdicts, and grant new trials. In the latter case the court not merely determine [s] on the legal sufficiency of the evidence, but judge[s] of its measure and quantity as regards its sufficiency in fact, and from their decision there is no appeal to a higher *Page 447 
or more enlightened tribunal. In the former case the court[s] never withdraw the testimony from the consideration of the jury, but where they would instantaneously set aside any verdict founded on its assumed sufficiency. Where the reason, justice, or policy under such circumstances, of leaving the parties litigant to a continued fruitless controversy before the jury, and subjecting them to an expensive, onerous and unavailable new trial before another jury?"
From the foregoing authorities it is apparent that motions for a directed verdict, or their equivalent, were known to the law long before the adoption of our Constitution; and, as it has been said by this court in decisions cited supra, the right of trial by jury guaranteed by our Constitution is only the right which was known and recognized at the time of its adoption. Since motions for directed verdicts were recognized long before the adoption of our Constitution, it cannot be said that the court by the exercise of this right is thereby invading, in a proper case, the province of the jury or arrogating unto itself a new and unfounded authority.
In passing, I observe that in some states attempts have been made by legislative enactments to deprive trial courts of this power under Constitutions not unlike our own, and in every instance such an Act has been held to be an undue invasion of the powers delegated by the Constitution to the judiciary. (Thoe v.Chicago etc. Ry. Co., 181 Wis. 456, 195 N.W. 407, 29 A.L.R. 1280; Bielecki v. United Trucking Service, 247 Mich. 661,226 N.W. 675; People v. McMurchy, 249 Mich. 147, 228 N.W. 723.) I merely make mention of these decisions and their result, but refrain from expressing an opinion as to the soundness of their conclusions. The legislature has said that the trial court may direct a jury to render a verdict in favor of the party entitled thereto when only questions of law are presented. (Sec. 9364, supra.)
The Constitution, section 3, Article VIII, provides as to this court: "The appellate jurisdiction of the supreme court shall extend to all cases at law and in equity, subject, however, to *Page 448 
such limitations and regulations as may be prescribed by law." Section 8805, Revised Codes 1921, provides: "The supreme court may affirm, reverse or modify any judgment or order appealed from, and may direct the proper judgment or order to be entered, or direct a new trial or further proceedings to be had."
It is suggested that prior to the year 1921 the only method for a review by this court of the verdict of a jury was an appeal from a denial of a motion for a new trial, and such I concede the state of the law prior to that time. In 1921 the legislature enacted what became section 9745 of the Revised Codes of 1921, which provided: "Appeals from orders overruling the motion for a new trial are hereby abolished, and all questions heretofore raised on such an appeal may be raised on an appeal from the judgment"; and in 1929, by Chapter 87 of the Laws of that year that section was further amended by adding thereto this additional provision immediately following the sentence just quoted, "such questions may be raised and reviewed regardless of whether or not motion for new trial has been made in the trial court."
In the case of Benema v. Union Central Life Ins. Co.,94 Mont. 138, 21 P.2d 69, 70, this court, speaking through Mr. Justice Angstman, said: "Plaintiff's position is that, in view of the facts here, Judge Elwell had lost jurisdiction over the motion for new trial and that in consequence the case stands as if no motion for new trial had been made, thus entailing the consequence pointed out in Hanlon v. Manger, 85 Mont. 31,277 P. 433. But that case was decided before the effective date of Chapter 87, Laws of 1929, which permits a review of all questions on an appeal from the judgment which, before the enactment of section 9745, Revised Codes 1921, which Chapter 87 amended, could have been raised on an appeal from the order overruling the motion for a new trial. And Chapter 87 specifically provides that `such questions may be raised and reviewed regardless of whether or not motion for new trial has been made in the trial court.' Hence, if the case stood as if no motion for *Page 449 
new trial had been made, it would not be ruled by the case ofHanlon v. Manger, supra, but by Chapter 87, Laws of 1929, which, since no other time was specified for its taking effect, became effective July 1, 1929 (sec. 90, Rev. Codes 1921), after the decision in the Hanlon Case."
In the case of Mills v. State Board of Equalization,97 Mont. 13, 33 P.2d 563, 568, it was said of the powers and duties of courts: "The judicial tribunals of the state have no concern with the policy of legislation. That is a matter resting altogether within the discretion of another coordinate branch of the government. The judicial power cannot legitimately question the policy, or refuse to sanction the provisions, of any law, not inconsistent with the fundamental law of the state."
That portion of our written Constitution commonly denominated the "Bill of Rights" was devised and promulgated to protect the individual rights of minorities, and to prevent minorities chancing momentarily to be in power from thwarting the will of the majority, and to prevent the tyrannical exercise of power. Its principles were, in the main, first collected in the Magna Charta.
Section 1 of Article XIX of our Constitution provides the form of oath administered to all officers of the state, and unto which all are required to subscribe: that they will support, protect, and defend the Constitution of the state of Montana and discharge the duties of the office with fidelity. The legislature has spoken. It has said that it is the duty of trial courts, in proper cases, to grant a motion for a directed verdict. If that statute is thought not to express a sound and wise principle of law, the people, by the legislature, have the power to repeal the statute; and, if the people find that their duly elected representatives are not in accord with their views on this subject, the power of initiative, preserved in the Constitution to them, may be exercised at their command to obtain the same result; and, if it is found necessary, in order to prevent the exercise of this power by courts, that a constitutional amendment is required, if such an amendment would be wise and expedient, *Page 450 
appropriate machinery is found in the Constitution to accomplish that purpose. The will of the people as expressed in their Constitution is supreme. They are free to change it at any time, so long as it does not infringe on the powers which they have delegated to the national government, and which are incorporated in the national Constitution. Until such time as the legislature has changed the existing laws, or the people in the exercise of their sovereign power have amended the Constitution — whether I approve of the principle expressed by the written law or not — I feel it my duty to enforce it as written. If the time arrives when to follow it as so written becomes obnoxious to me, I shall then feel it my duty to step aside and permit someone who can conscientiously uphold the law as written to assume my duties.